Appeal from order, Supreme Court, Bronx County (Raymond L. Bruce, J.), entered September 29, 2005, which denied a writ of habeas corpus, unanimously dismissed as moot, without costs. Appeals from orders, same court and Justice, entered October 27, 2005 and January 10, 2006, which, upon reargument, adhered to the earlier order, unanimously dismissed as moot, without costs.
The appeal is moot, the Attorney General having informed the Court that petitioner has been released from custody (People ex rel. Wilder v Markley, 26 NY2d 648 [1970]). Concur — Friedman, J.P, Gonzalez, Buckley and Renwick, JJ.